DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species ‘a’ in the reply filed on 10/13/22 is acknowledged.
Applicant has pointed to claims 1-11 as being drawn thereto.  Therefore, claims 12-18 stand withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2016/0203835).
Regarding claim 1, Lin discloses a computing device comprising: a logic track (see Figure 2, figure 6) including two logic-track magnetic domains (202’s) separated by a logic-track domain wall (see paragraph 0032); an input track (203) arranged crossing the logic track at a first position of the logic track, the input track including at least one input-track magnetic domain (see paragraph 0041), and each of the at least one input- track magnetic domain including at least one input-track storage unit configured to store binary 0 or 1; and an output track (204) arranged crossing the logic track at a second position of the logic track near the logic-track domain wall, the output track including at least one output-track magnetic domain (see paragraph 0056), and each of the at least one output-track magnetic domain including at least one output- track storage unit (MTJ)  configured to store binary 0 or 1.
Regarding claim 2, Lin discloses device of claim 1, wherein the logic track includes: a first magnetic layer (202b) including: a first magnetic section in a first one of the two logic-track magnetic domains, a magnetization of the first magnetic section pointing in a first direction; and a second magnetic section in a second one of the two logic-track magnetic domains, a magnetization of the second magnetic section pointing in a second direction approximately opposite to the first direction (see paragraph 0037, data 0 or 1 is stored based on directions of the magnetization—see also paragraph 0004); and a second magnetic layer arranged above the first magnetic layer (202a) and including: a third magnetic section in the first one of the two logic-track magnetic domains, a magnetization of the third magnetic section pointing in the second direction; and a fourth magnetic section in the second one of the two logic-track magnetic domains, a magnetization of the fourth magnetic section pointing in the first direction (magnetization of the respective layers in the two domains will vary depending on data stored and this encompasses the claimed directions).
Regarding claim 3, Lin discloses device of claim 2, wherein a magnetization of each of the at least one input- track magnetic domain points approximately in the first direction or approximately in the second direction (see paragraph 0041-0042, if the desired data to be stored in layer 202b is 10 or 11).
Regarding claim 6, Lin discloses device of claim 2, wherein the first magnetic layer and the second magnetic layer have a same width (see Figure 2).
Regarding claim 7, Lin discloses device of claim 1, wherein a position of the logic-track domain wall is located at an interface between the two logic-track magnetic domains (see Figure 2).
Regarding claim 8, Lin discloses device of claim 1, wherein the input track and the output track are approximately perpendicular to the logic track (see Figure 2).
Regarding claim 9, Lin discloses device of claim 1, further comprising: an input-track driving device coupled to the input track and configured to drive one of the at least one input-track storage unit into and out of an overlapping section of the input track, the overlapping section of the input track being a section of the input track that overlaps the logic track; and an output-track driving device coupled to the output track and configured to drive one of the at least one output-track storage unit out of an overlapping section of the output track, the overlapping section of the output track being a section of the output track that overlaps the logic track.
Regarding claim 10, Lin discloses device of claim 1, wherein the second position is closer to the logic-track domain wall than the first position (the chosen domain wall can be any of those shown in Figure 2 and some will be closer to second position than first).
Regarding claim 11, Lin discloses device of claim 1, wherein the first position is closer to a spin wave injecting end of the logic track than the second position (see Figure 2, closer to 205 on left).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claims 4 and 5, Lin discloses device of claim 2, but is silent with respect to the magnetization directions relative to the logic track and therefore fails to teach wherein the first direction and the second direction are approximately perpendicular to an upper (side) surface of the logic track.
However, the Examiner takes official notice that the magnetization directions of said material layers is based on the choice of a structure of the material layers comprising the magnetic material and the configuration of the write element 203.  It would have been obvious to those having ordinary skill at the time of filing to choose the direction as either in the plane of the track or perpendicular to the plane of the track since there are a limited number of design choices to try and the choices effect on the storage/read out of the data would be well understood by those having ordinary skill in the art.

Conclusion
The attached cited art teach various embodiments of data storage using moving domain wall on magnetic tracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824